DETAILED ACTION
Claims 1-16 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 11, 2022.
Applicant's election with traverse of Group I claims 1-16 in the reply filed on March 11, 2022 is acknowledged.  The traversal is on the ground(s) that a search of Group I would reveal references relevant to group II should any such references exist. Therefore Applicant submits it would not be an undue burden for the Examiner to search and examine claims encompassed by Groups I and II.  This is not found persuasive because It is the Examiner’s position that an undue burden would be placed on the Examiner to examine both groups. A search of Group I would not necessarily provide references which cover all of the limitations of Group II. Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference. MPEP 2114. Therefore prior art relevant to the method (Group I) are not necessarily relevant to the apparatus (Group II) and would put .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of DONOHOE et al (U.S. Patent 6,784,108).
With regards to claim 1, Bouet renders obvious a method for patterning a material layer on a substrate, comprising forming a hard mask layer (Col 10 lines 39-41) on a material layer (Col. 10 lines 16-34) disposed on a substrate; and etching the material layer through the hard mask layer by simultaneously supplying an etching gas mixture and an oxygen gas wherein the etching gas mixture is supplied continuously (Col. 9 lines 10-37, Col. 12 lines 30-55).
Bouet does not explicitly disclose wherein the oxygen containing gas is pulsed.
Donohoe discloses a method for patterning a material layer on a substrate comprising forming a masking layer on a material layer and providing a first gas and a second gas wherein a first gas which may include oxygen is pulsed while a second gas is continuously flowed in order to allow deposition of enough protection layer in order to provide the desired etching profile and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the pulsing as rendered obvious by Donohoe because the reference of Donohoe discloses that such pulsing allows for the deposition of enough protection layer in order to provide the desired etching profiles and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pulsing as rendered obvious by Donohoe. MPEP 2143D
With regards to claim 11, Bouet renders obvious a method for patterning a material layer (Col. 10 lines 16-34) on a substrate through a hard mask (Col 10 lines 39-41) in a processing chamber, comprising: supplying an etching gas mixture to a material layer having a hard mask layer formed thereon in a processing chamber; and simultaneously supplying an oxygen containing gas to the material layer in the processing chamber, wherein the etching gas mixture is supplied continuously. (Col. 9 lines 10-37, Col. 12 lines 30-55).
Bouet does not explicitly disclose wherein the oxygen containing gas is pulsed.
Donohoe discloses a method for patterning a material layer on a substrate comprising forming a masking layer on a material layer and providing a first gas and a second gas wherein a first gas which may include oxygen is pulsed while a second gas is continuously flowed in order to allow deposition of enough protection layer in order to 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the pulsing as rendered obvious by Donohoe because the reference of Donohoe discloses that such pulsing allows for the deposition of enough protection layer in order to provide the desired etching profiles and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pulsing as rendered obvious by Donohoe. MPEP 2143D
With regards to claims 2 and 12, the modified teachings of Bouet renders obvious wherein the duty cycle is in the range from the group consisting of from about 20% to about 80%, from about 30% to about 70%, and from about 40% to about 60% duty cycle (Donohoe Claim 5, 26) rendering obvious a duty cycle of between 1:3 and 3:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) In addition the modified teachings of Bouet teaches adjust the pulse duration based on the flow rate of the process gas (oxygen gas) in order to process the substrate within the “pulse gas process window” or to achieve the desired etching for etch depth and scale (Donohoe Col 11-12). Generally, differences in concentration or temperature will not support the patentability of subject In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the pulse duration and duty cycle to amounts including Applicant’s claimed amount of a pulse duration of between 1 second and 10 second and duty cycle of between 1:3 and 3:1 in order to process the substrate within the “pulse gas process window” or to achieve the desired etching for etch depth and scale as taught by the modified teachings of Bouet (MPEP,. 2144.05 (II) Donohoe Col 11-12).
With regards to claim 3, the modified teachings of Bouet renders obvious wherein the material layer comprises first layer and a second layers alternately formed on the substrate (Bouet Col. 10 lines 17-34).
With regards to claims 4 and 13, the modified teachings of Bouet renders obvious wherein the first layers comprise molybdenum and the second layers comprise tungsten (Bouet Col. 10 lines 17-34 disclose the layer may comprise monolayer or multilayer material of any combination of WSi2, MoSi2, Mo and W).
With regards to claim 5, the modified the teachings of Bouet renders obvious wherein the material layer has a thickness of 1-21 microns which overlaps Applicant’s claimed amount of between 200nm-4500nm and the first and second layer each of a thickness of between 3-100nm which overlaps Applicant’s claimed amount of between 10nm to 30nm (Bouet Col.12 lines 39-41). In the case where the claimed ranges 
With regards to claim 7, the modified teachings of Bouet discloses wherein the thickness of the mask can be determined based by one of ordinary skill in the art wherein the masking material is a hard mask material or photoresist (Bouet Col. 10 lines 35-41, 52-53) wherein the mask may be in amounts such as 0.5 microns or 1.3 microns dependent on the depth of the feature to be etched (Bouet Col. 10 lines 54-Col. 11 line 9). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the hard mask thickness to amounts including between 500nm and 2 µm in order to have sufficient masking material to etch the desired depth of the feature as taught by the modified teachings of Donohoe ( Bouet Col. 10 lines 54-Col. 11 line 9, MPEP 2144.05(II). The modified teachings of Bouet further discloses wherein the multilayer stack can be in thickness such as 250nm (Bouet Col. 11 lines 4-5) and wherein the etch may be in depths of an aspect ratio of 50:1 (Bouet Col. 11 lines 49-52) and may be in any multilayer optical device with an aspect ratio in amounts such as 7:1 (Bouet Figure 13 Col. 19 lines 42-67). Therefore it would have been prima facie obvious .

Claims 6, 9, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of DONOHOE et al (U.S. Patent 6,784,108), as applied to claims 1-5, 7 and 11-13, in further view of FUNG et al (U.S. Patent Application Publication 2018/0337047).
With regards to claims 6 and 14, the modified teachings of Bouet renders obvious the limitations of claims 1 and 11 as previously discussed.
However the modified teachings of Bouet does not explicitly disclose wherein the hardmask layer comprise tetra-ethyl-orthosilicate (TEOS).
Fung discloses a method for patterning a material layer comprising a metal using a mask pattern layer including a tetra-ethyl-orthosilicate layer (Paragraph [0026] layer 306).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the tetra-ethyl-orthosilicate layer of Fung because one of ordinary skill in the at prior to the effective filing date of the invention would have had a reasonable 
With regards to claims 9 and 15, the modified teachings of Bouet renders obvious the limitations of claims 1 and 15 as previously discussed.
However the modified teachings of Bouet are silent as to wherein the etching mixture comprises SiCl4 and the oxygen containing gas mixture comprises O2.
Fung discloses a method for patterning a multiple material layers (Paragraph [0025]) comprising an etching mixture comprising an oxygen containing gas and silicon containing gas, the silicon containing gas comprising silicon tetrachloride (Paragraph [0033]) and the oxygen containing gas comprising O2 (Paragraphs [0033]-[0034]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the etching gas mixture of Fung because the reference of Fung teaches that such gas mixture etches the metal layers while passivating the sidewalls (Paragraph [0034]) and  one of ordinary skill in the at prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the etching gas mixture and oxygen as rendered obvious by Fung. MPEP 2143D
With regards to claims 10 and 16, the modified teachings of Bouet discloses wherein the flow rate ratio of silicon tetrachloride to oxygen is maintained between about 2:1 and 1:100 (Fung Paragraph [0038]) which renders obvious Applicant’s claimed limitation of a ratio of a flow rate of the oxygen containing as to a slow rate of the etching gas mixture is between 1:20 and 1:6. In the case where the claimed ranges "overlap or lie inside 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of DONOHOE et al (U.S. Patent 6,784,108), as applied to claims 1-5, 7 and 11-13, in further view of VOGT (U.S. Patent Application Publication 2005/0009350).
With regards to claim 8, the modified teachings of Bouet renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Bouet are silent as to further comprising forming an adhesion layer comprising silicon nitride SiN4 between the material layer and the hard mask layer.
Vogt discloses a method of patterning comprising patterning metal layers with a hard mask layer wherein a bonding layer selected from the group consisting of silicon nitride is deposited between eh chard mask layer and metal layers (Paragraphs [0013]-[0015]) which renders obvious forming an adhesion layer comprising silicon nitride SiN4 between the material layer and the hard mask layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the adhesion layer as rendered obvious by Vogt because the reference of Vogt reaches that the adhesion layer provides sufficient bonding for high aspect ratio etching (Paragraphs [0006]-[0010], [0015]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713